DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 02/07/2019, 04/29/2020, 09/23/2020, 10/16/2020, and 01/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, and 14-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 1, Applicant recites first instances of the limitations, “the host vehicle” and “the range rates”.  However, Applicant lacks antecedent basis for these limitations, thereby rendering them indefinite.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret these limitations as a host vehicle and range rates associated with the host vehicle.

Re claims 2-10, Applicant recites limitations respectively dependent from claim 1, but that fail to cure the deficiencies discussed in the rejection above.  Accordingly, claims 2-10 are rejected based at least on the same reasons applied to claim 1.

Further re claim 2, Applicant recites the limitation, “less than about 0.5 m/s” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as less than 0.5 m/s.

Further re claim 4, Applicant recites the limitation, “wherein the controller circuit further determines a mean value of the range rates based on a median value of the range rates…” (emphasis added).  However, such limitation represents a mathematical calculation that may be executed in any number of manners, as admitted by Applicant (see Applicant’s US publication 2020/0256953 at [0022]).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of this limitation, thereby rendering it indefinite.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as determining a mean value for each of the segments.

Further re claims 5-8, Applicant recites limitations respectively dependent from claim 4, but that fail to cure the deficiencies discussed in the rejection above.  Accordingly, claims 5-8 are rejected based at least on the same reasons applied to claim 4.

Further re claim 9, Applicant recites the limitation, “less than about 0.5 m/s” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as less than 0.5 m/s.

Further re claim 10, Applicant recites the limitation, “less than about 10 seconds” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as less than 10 seconds.

Re claims 12 and 14-20, Applicant recites limitations that suffer from the same or substantially the same deficiencies as discussed above with regard to claims 2 and 4-10, respectively.  Accordingly, claims 12 and 14-20 are rejected in the same or substantially the same manner as claims 2 and 4-10, respectively.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Cashler et al., US 2018/0011172 (hereinafter “CASHLER”) in view of Schamp, US 2013/0251194 (hereinafter “SCHAMP”).

Re claim 1, CASHLER discloses a detection system ([0010] – trailer detection system) comprising:
a controller circuit in communication with a ranging sensor ([0013-0014] – controller configured to receive signal from the radar sensor to determine range), the controller circuit configured to:
determine a search area extending from the host vehicle ([0015] – controller determines trailer boundary and zone proximate to the host vehicle);
determine a histogram comprising counts of occurrences of the range rates detected within the search area ([0020] – create a histogram of unfiltered measures (e.g., range rates [0017]) where a count is added to a bin corresponding to the unfiltered measures);

CASHLER fails to explicitly disclose determining a first histogram comprising counts of occurrences of the range rates detected within the search area, determining a second histogram comprising the counts of occurrences of a portion of the range rates detected within the search area, and determining that a trailer is being towed by the host vehicle based on the first and second histograms.
However, SCHAMP, in the same or in a similar field of endeavor, teaches determining a first histogram comprising counts of occurrences of range detections in a search area ([0088] – first histogram comprising counts of range bins with respect to cross-range distance), determining a second histogram comprising counts of occurrences of a portion of the range detections in the search area, ([0088] – second histogram comprising counts of range bins with respect to down-range distance), detecting an object, e.g., a trailer, based on the first and second histograms ([0103-0104] – object detection system based on the cross-range and down-range detections).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the detection system of CASHLER to include the particular histogram techniques used in the detection system of SCHAMP.  One would have been motivated to do so in order to sense objects proximate to a vehicle (see SCHAMP [0068]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results 

Re claim 2, CASHLER/SCHAMP renders obvious the system of claim 1.  CASHLER further discloses wherein the portion of the range rates comprising the second histogram are less than about 0.5 m/s ([0017] – range rates, e.g., less than .25 m/s).

Re claim 3, CASHLER/SCHAMP renders obvious the system of claim 1.  CASHLER fails to explicitly disclose wherein the first histogram further comprises a plurality of equal segments of the counts of occurrences of the range rates.
However, SCHAMP, in the same or in a similar field of endeavor, teaches wherein a first histogram further comprises a plurality of equal segments of counts of occurrences of range detections ([0087-0088] – each range bin for the histograms may be, e.g., square).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the detection system of CASHLER to include the particular histogram techniques used in the detection system of SCHAMP.  One would have been motivated to do so in order to sense objects proximate to a KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAMP merely teaches that it is well-known to detect an object using at least two histograms of range detection data comprising a plurality of equal segments.  Since both CASHLER and SCHAMP disclose similar objection detection systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, CASHLER/SCHAMP renders obvious the system of claim 3.  CASHLER fails to explicitly disclose wherein the controller circuit further determines a mean value of the range rates based on a median value of the range rates for each of the plurality of equal segments and the respective counts of occurrences in each of the plurality of equal segments.
However, SCHAMP, in the same or in a similar field of endeavor, teaches determining a mean value of the range rates based on a median value of the range rates for each of the plurality of equal segments and the respective counts of occurrences in each of the plurality of equal segments ([0087] – coordinate value may be determined as a function of, e.g., the average location or the median location of the range bins).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAMP merely teaches that it is well-known to detect an object using at least two histograms of range detection data comprising a plurality of equal segments and mean values.  Since both CASHLER and SCHAMP disclose similar objection detection systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, CASHLER/SCHAMP renders obvious the system of claim 4.  CASHLER fails to explicitly disclose wherein the second histogram further comprises a plurality of segments of the counts of occurrences of the portion of the range rates.
However, SCHAMP, in the same or in a similar field of endeavor, teaches wherein the second histogram further comprises a plurality of segments of the counts of occurrences of the portion of the range rates ([0087-0088] – second histogram comprising range bins of the down-range distance alone (i.e., portion)).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAMP merely teaches that it is well-known to detect an object using at least two histograms of range detection data comprising a plurality of equal segments and mean values.  Since both CASHLER and SCHAMP disclose similar objection detection systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 6, CASHLER/SCHAMP renders obvious the system of claim 5.  CASHLER fails to explicitly disclose wherein the controller circuit determines an array having a plurality of elements corresponding to the plurality of segments of the second histogram, each of the plurality of elements containing a count of a number of detections.
However, SCHAMP, in the same or in a similar field of endeavor, teaches determining an array having a plurality of elements corresponding to a plurality of segments of the second histogram, each of the plurality of elements containing a count 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the detection system of CASHLER to include the particular histogram techniques used in the detection system of SCHAMP.  One would have been motivated to do so in order to sense objects proximate to a vehicle (see SCHAMP [0068]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAMP merely teaches that it is well-known to detect an object using at least two histograms of range detection data comprising a plurality of equal segments and mean values.  Since both CASHLER and SCHAMP disclose similar objection detection systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 7, CASHLER/SCHAMP renders obvious the system of claim 6.  CASHLER fails to explicitly disclose wherein the controller circuit determines a relative contribution of both a first element and a second element of the array relative to the plurality of elements of the array.

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the detection system of CASHLER to include the particular histogram techniques used in the detection system of SCHAMP.  One would have been motivated to do so in order to sense objects proximate to a vehicle (see SCHAMP [0068]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAMP merely teaches that it is well-known to detect an object using at least two histograms of range detection data comprising a plurality of equal segments and weighted values.  Since both CASHLER and SCHAMP disclose similar objection detection systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claim 8, CASHLER/SCHAMP renders obvious the system of claim 7.  CASHLER fails to explicitly disclose wherein the controller circuit determines that the trailer is being towed by the host vehicle when both the mean value of the range rates is less than a first threshold, and when the relative contribution of both the first element and the second element of the array is greater than a second threshold.
However, SCHAMP, in the same or in a similar field of endeavor, teaches detecting an object, e.g., a trailer when both a mean value of the range rates is less than a first threshold ([0164-0165] – when weighted forward moving average of the range data is less than threshold detection process proceeds), and when the relative contribution of both the first element and the second element of the array is greater than a second threshold ([0097] – detection process proceeds when peak values of the first and second histograms are each greater than threshold).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the detection system of CASHLER to include the particular histogram techniques used in the detection system of SCHAMP.  One would have been motivated to do so in order to sense objects proximate to a vehicle (see SCHAMP [0068]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SCHAMP merely teaches that it is well-known to detect an object using at least two histograms of range detection data comprising weighted values and threshold algorithms.  Since both CASHLER and SCHAMP disclose similar objection detection systems, one of ordinary 

Re claim 10, CASHLER/SCHAMP renders obvious the system of claim 1.  CASHLER further discloses wherein the controller circuit determines that the trailer is being towed by the host vehicle in a time of less than about 10 seconds ([0017] – trailer detection for a time threshold, e.g., 5 seconds).

Re claims 11-18 and 20, Applicant recites claims of the same or substantially the same scope as that of claims 1-8 and 10, respectively.  Accordingly, claims 11-18 and 20 are rejected in the same or substantially the same manner as claims 1-8 and 10, respectively.

Re claim 21, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 1.  Furthermore, the Examiner recognizes the additional extra-solution elements of a non-transitory computer-readable medium embodying the instructions for performing the method.  The Examiner asserts that such elements are disclosed by CASHLER at [0014].
Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over CASHLER/SCHAMP in further view of Di et al., US 2018/0203106 (hereinafter “DI”).

Re claim 9, CASHLER/SCHAMP renders obvious the system of claim 1.  CASHLER further discloses wherein the controller circuit determines that the trailer is being towed when the host vehicle is moving at a speed ([0014-0015] – controller may receive vehicle speed data when determining trailer being towed by the host vehicle).
CASHLER fails to explicitly disclose wherein the controller circuit determines that the trailer is being towed when the host vehicle is moving and a host vehicle speed is less than about 0.5 m/s.
However, DI, in the same or in a similar field of endeavor, teaches a controller determining a trailer being towed when the host vehicle is moving and a host vehicle speed is less than about 0.5 m/s ([0025] – detection device operating, e.g., when vehicle state is at stop (i.e., speed < 0.5 m/s); [0018] – determining when trailer is located behind vehicle).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the trailer detection system of CASHLER to include particular speed data point of the trailer detection system of DI.  One would have been motivated to do so in order to determine when the trailer is behind a vehicle based on the vehicle state (see DI [0005]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield 

Re claim 19, Applicant recites claim limitations of the same or substantially the same scope as that of claim 9.  Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 9.  
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 20160041258, Cashler et al. – vehicle radar system with trailer detection
US 20200079165, Niewiadomski et al. – vehicle hitch assist system
US 20200081117, Flores Tapia et al. – trailer detection system
US 20170177949, Hu et al. – trailer identification system
US 20190228258, Bell et al. – vision based trailer presence determining system
US 20170001566, Lu et al. – trailer angle detection system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


V/R, 


/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648